Citation Nr: 0431275	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes, to include the preliminary question of whether the 
appellant's discharge from service is a bar to entitlement to 
benefits administered by the Department of Veterans Affairs.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant served on active duty from September 1968 to 
November 1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, so that certain 
development could be undertaken.  Following the RO's attempts 
to complete the requested actions, the case was returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Board has previously attempted to obtain the service 
medical records of the appellant in an attempt to review the 
reasons for multiple absences without leave during his period 
of military service.  Such records are also needed in an 
effort to ascertain whether there is any indication of 
insanity at the time of a particular absence without leave in 
excess of 180 days.  

The records in question were requested by RO personnel from 
the National Personnel Records Center (NPRC) in October 2002.  
In May 2003, the RO was informed that the NPRC had mailed 
those records to the RO in Houston, Texas, in December 1971, 
and that no further records were located at the NPRC.  
Contact was then initiated with the Houston RO.  Houston, in 
response, forwarded the appellant's service personnel records 
to the Hartford RO.  The Houston RO did not forward any 
service medical records.  

Concurrent with its May 2003 request to the Houston RO, the 
RO in Hartford advised the appellant in writing of its 
inability to obtain his service medical records from the NPRC 
and of its intent to obtain them from the Houston RO.  In 
addition, the appellant was asked to furnish any service 
medical records he had in his possession.  No response to 
that communication was received.  Notably, however, the 
appellant was not thereafter informed that the Houston RO was 
unable to provide any service medical records.  Such notice 
is required under 38 U.S.C.A. § 5103 (West 2002), and hence, 
further development is required. 

Given the foregoing, given the fact that the appellant's 
service medical records are not of record, and given that he 
has not been informed of their unavailability since a May 
2003 request to the Houston RO this case to the RO is 
indicated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must continue to attempt to 
secure the appellant's service medical 
records.  Those efforts must be 
documented in writing and must continue 
until such these government records are 
secured, or until the RO concludes in 
writing that such records do not exist or 
that further attempts to obtain same 
would be futile.  Notice to the appellant 
of the foregoing must be provided, 
pursuant to 38 C.F.R. § 3.159(e) (2003), 
and he must then be afforded an 
opportunity to respond.  

2.  Thereafter, the RO must issue a new 
rating decision and readjudicate the 
issue on appeal based all of the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), its 
implementing regulations, and the 
jurisprudence interpretive thereof.  If 
the benefit sought on appeal remains 
denied, the appellant must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the appellant's due 
process rights and to obtain additional development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




